In re Barca, Louis; — Plaintiff(s); applying for writ of certiorari and/or review; Parish of Tangipahoa, 21st Judicial District Court, Div. “F”, No. 9201444; to the Court of Appeal, First Circuit, No. CA93 1081.
Granted. This case is remanded to the trial court to allow the plaintiff to amend his petition to state a cause of action, if he can, and to further delineate the constitutional issues raised in his petition.
CALOGERO, C.J., and LEMMON, J., would grant the writ.
DENNIS, J., not on panel.